Citation Nr: 0001738	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-14 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1970.  
For service in the Republic of Vietnam, he was awarded the 
Bronze Star Medal with "V" device and the Purple Heart Medal 
with one Oak Leaf Cluster, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied a compensable evaluation 
for the veteran's service-connected bilateral hearing loss.  

The case was previously before the Board in October 1998, at 
which time it was remanded to provide the veteran a requested 
personal hearing before a Board member at the St. Louis VARO.  
On remand, the veteran declined a travel board hearing and 
instead requested and obtained a personal hearing before an 
RO hearing officer in St. Louis in July 1999.  The case has 
been returned to the Board and is now ready for appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been requested or obtained.

2.  The veteran has Level I hearing for each ear.

3.  Bilateral hearing loss is not sufficient to be 
compensable in accordance with the law and regulations 
governing schedular evaluation of such disability.



CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), in that 
it is plausible.  All of the facts have been developed and no 
further assistance is necessary to comply with the duty to 
assist.  

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disabilities in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. §4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  

In reviewing the disability evaluations in this case, the 
Board is bound by the provisions of the rating schedule which 
govern the assignment of disability ratings for impairment of 
auditory acuity.  38 C.F.R. § 4.85.  Evaluations of hearing 
loss range from noncompensable to 100 percent based upon 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination testing together 
with the average hearing threshold level measured by pure 
tone audiometric testing for the frequencies at 1,000, 2,000, 
3,000 and 4,000 cycles per second (Hertz).  To evaluate the 
degree of disability from defective hearing, the revised 
rating schedule establishes 11 auditory acuity levels 
designed from Level I for essentially normal acuity, to Level 
XI for profound deafness.  38 C.F.R. Section 4.85, Diagnostic 
Codes 6100-6110 (1999).  

During the pendency of this appeal, some changes were made to 
the Schedule with respect to evaluating degrees of disability 
for hearing loss.  These changes were effective in May 1999.  
Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed but before administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  However, 
in this case, the changes made to the rating schedule 
regarding hearing impairment, have no effect in deciding the 
veteran's present appeal for an increased evaluation.  None 
of the changes made effective in May 1999 in any way affect 
the outcome of the veteran's appeal, so there is no necessity 
of evaluating whether the older or newer criteria are more 
beneficial in deciding the present appeal.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although rating specialists are directed to review the 
recorded history of disability to make a more accurate 
evaluation, regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, (1994).

Facts: The veteran sustained combat wounds during service 
resulting in multiple residual disability including a 
perforated left eardrum and bilateral hearing loss which were 
both service connected in the Chicago RO's original rating 
action of August 1970.  Both were assigned noncompensable 
evaluations, the veteran was notified, and he did not appeal.  
Some 25 years later, the veteran filed a claim for increased 
evaluations for various disabilities including hearing loss.  

In November 1995, he was provided a VA audiometric 
examination.  The pure tone decibel thresholds for the 
relevant frequencies at 1,000, 2,000, 3,000, and 4,000 Hertz 
were 5, 10, 55, and 90 for the right ear, and 10, 20, 50, and 
90 for the left ear.  Speech recognition scores for both the 
right and left ears was 94 percent.  The average pure tone 
decibel threshold for the four relevant frequencies of the 
right ear was 40 decibels and of the left ear was 43 
decibels.  The examination summary stated that the veteran 
had a moderate to severe/profound sensorineural hearing loss 
above 2,000 Hertz bilaterally with "excellent" speech 
recognition.  These results were considered to be "consistent 
or slightly improved" relative to previous evaluations.

In February 1998, the veteran was provided another VA 
audiometric examination.  The pure tone decibel thresholds 
for the relevant frequencies of the right ear were 15, 15, 55 
and 95 and for the left ear were 15, 20, 60, and 90.  Speech 
recognition was 96 percent for the right ear and 94 percent 
for the left ear.  The four relevant-frequency average 
decibel threshold for the right ear was 45 and for the left 
ear was 46.  Constant bilateral tinnitus since combat service 
injuries was also reported.  The summary of this examination 
reported a moderately severe to profound ski slope high 
frequency sensorineural hearing loss above 2,000 Hertz 
bilaterally.  Speech recognition was "excellent."  Acoustic 
immittance results were consistent with the audiogram and the 
results were considered reliable.

In March 1998, the veteran was also provided with an ear, 
nose and throat examination.  The report of this examination 
indicated that both eardrums were normal although each had 
some mild scars and there were many in both eardrums.

In July 1999, the veteran testified at a personal hearing at 
the RO in St. Louis, Missouri.  At that time, he argued that 
he perceived a noticeable loss of hearing acuity over the 
past several years.  He also noted that since his most recent 
February 1998 VA audiometric examination, he had not had any 
treatment or evaluation of his ears or hearing.  He felt it 
was "possible" that his hearing acuity had decreased since 
his most recent examination.  He also pointed out that he did 
not wear hearing aids.  He had been provided bilateral 
hearing aids by VA and these hearing aids had definitely 
assisted his level of hearing acuity for a time but then they 
became defective when he sent them back and when they were 
returned he said they just would not work correctly.  He said 
without hearing aids he had a difficult time hearing 
conversational speech in a crowd or if there was background 
noise.  He said he had had no problems with the ears 
themselves or drainage in a long time.  There had been no 
recurrence of ear infection in either ear over a period of 
years.  He said if he was provided hearing aids that worked, 
he would not mind wearing them.

Analysis:  A clear preponderance of the evidence on file is 
against the award of a compensable evaluation for bilateral 
high frequency hearing loss.  Despite the veteran's testimony 
to perceiving a decrease in hearing acuity over the past 
several years, VA audiometric examinations conducted in 
November 1995 and, more recently, in February 1998, confirm 
that he has hearing Level I in each ear with very good to 
excellent speech discrimination in each ear.  While the more 
recent of the two audiometric examinations from 1998 shows an 
increase in hearing loss from the examination performed in 
1995, these two audiometric examinations are fairly 
consistent.  In each examination, the veteran is shown to 
have a moderately severe to profound high frequency 
sensorineural hearing loss above 2,000 Hertz bilaterally.  
However, in each examination speech recognition scores were 
characterized as "excellent."  While the veteran may disagree 
with this characterization, he is not himself competent to 
offer a medical opinion contrary to the (multiple) VA 
audiometric test results on file.  

The schedular evaluation of hearing loss disability provides 
that the average pure tone decibel thresholds at the levels 
of 1,000, 2,000, 3,000 and 4,000 Hertz are the levels which 
will be measured for hearing loss disability because these 
decibel threshold levels are those primarily used for 
ordinary speech.  The most recent pure tone decibel threshold 
for the right ear is 45 and for the left ear is 46, and 
speech recognition scores were 96 percent for the right ear 
and 94 percent for the left ear.  In accordance with the 
Schedule for Rating Disabilities, the veteran has Level I 
hearing for each ear and such findings support no higher than 
a noncompensable evaluation.  To warrant a compensable 
evaluation, the veteran would have to produce competent 
clinical audiometric test results showing higher relevant 
frequency pure tone decibel thresholds and/or lower speech 
recognition scores.  Without such competent evidence, an 
increased evaluation for hearing loss disability cannot be 
made. The evidence is not so evenly balanced that there is 
doubt as to any material issue. 38 U.S.C.A. § 5107(a).

The Board finds it noteworthy that the veteran did report 
good success in improved hearing by wearing functional 
hearing aids provided by VA.  The veteran is certainly 
entitled to be provided functional hearing aids based upon 
his service-connected disability and he should avail himself 
of this service.  The St. Louis VARO in its most recent July 
1999 supplemental statement of the case clearly notified the 
veteran that he should attempt to seek out VA medical center 
outpatient care to include retesting and fitting of 
appropriate hearing aids.
  

ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.




		
	WAYNE M. BRAEUER	
	Member, Board of Veterans' Appeals




 

